Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed pursuant to Rule 433(d) Registration Statement No. 333- 131356-06 FINAL TERM SHEET, dated January 9, 2008 $961,625,000 USAA AUTO OWNER TRUST 2008-1 Issuing Entity USAA Acceptance, LLC Depositor USAA FEDERAL SAVINGS BANK Sponsor, Seller and Servicer The issuing entity will own motor vehicle loans originated by USAA Federal Savings Bank and will issue the following classes of USAA Auto Owner Trust 2008-1 Asset Backed Notes: Class A-1 Class A-2 Class A-3 Class A-4 Class B Notes(2)(3) Notes(3) Notes(3) Notes(3) Notes(2)(4) Principal Amount $254,000,000 $330,000,000 $373,000,000 $258,625,000 $34,375,000 Per Annum Interest Rate 4.4526% 4.27% 4.16% 4.50% 6.50% Final Scheduled Payment Date June 15, 2009 October 15, 2010 April 16, 2012 October 15, 2013 August 15, 2014 Initial Public Offering Price N/A 99.994381% 99.992877% 99.983637% N/A Ratings (Moodys/S&P) Aaa/AAA Aaa/AAA Aaa/AAA Aaa/AAA N/A/BBB Payment Date Monthly, beginning Monthly, beginning Monthly, beginning Monthly, beginning Monthly, beginning February 15, 2008 February 15, 2008 February 15, 2008 February 15, 2008 February 15, 2008 (subject to the (subject to the (subject to the (subject to the (subject to the business day business day business day business day business day convention) convention) convention) convention) convention) Weighted Average Life(1) CUSIP 90327MAA6 90327MAB4 90327MAC2 90327MAD0 90327MAE8 Pricing speed: 1.6% ABS (with a 10% clean-up call). Not publicly offered. The Class A Notes are generally eligible for purchase by or on behalf of employee benefit plans and other similar retirement plans and arrangements that are subject to ERISA or to Section 4975 of the Code. (4) The Class B Notes may not be acquired by, on behalf of or with assets of an employee benefit plan or individual retirement account except by certain insurance company general accounts that are able to make the representations and warranties set forth in the Indenture. Trade Date: January 9, 2008 Settlement Date: January 15, 2008 Joint Global Coordinators of the Class A Notes Wachovia Securities Credit Suisse Co-Managers of the Class A Notes Banc of America Securities LLC Deutsche Bank Securities JPMorgan RBS Greenwich Capital The Depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the Depositor has filed with the SEC for more complete information about the Depositor, the issuing entity, and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the Depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-326-5897. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement.
